Citation Nr: 0312358	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  99-11 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

Milo Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  

In a February 1999 statement the veteran indicated a belief 
that he was entitled to service connection for hypertension 
secondary to an anxiety disorder.  The issue of entitlement 
to service connection for hypertension, including on a 
secondary basis, is deferred at this time.

After the appeal was certified to the Board, the Board 
undertook additional development of the claim pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).


REMAND

As indicated in the Introduction, the Board conducted 
additional development of the claim, pursuant to 38 C.F.R. 
§ 19.9(a)(2).  Some of the  development conducted by the 
Board has been completed and, pursuant to a recent decision 
by the Federal Circuit Court of Appeals, the case must be 
remanded to the RO for review of the evidence in the first 
instance.  Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).

Subsequent to the development accomplished by the Board, 
additional evidence has been added to the record indicating 
that the veteran has moved to New Hampshire, and that he is 
in receipt of additional treatment.

In light of the above this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002). 

2.  Make arrangements to obtain complete 
clinical records from St. Joseph/Chandler 
Hospital in Savannah, Georgia, and Liberty 
Medical Center in Hinesville, Georgia, 
relating to treatment of the veteran from 
November 2002 to February 2002.

3.  Obtain all of the veteran's medical 
records from the VA Medical Centers in 
Reno, Nevada, during the period of 1971 to 
1974; Manchester, New Hampshire, during 
the period of December 2002 to the 
present; and a VA outpatient clinic in 
Savannah, Georgia during the period of 
1996 to 1997.

4.  With consideration of the veteran's 
move to New Hampshire, the RO should 
arrange for the veteran to be afforded a 
psychiatric examination to determine the 
etiology of any currently manifested 
psychiatric disorder, including offering 
an opinion as to whether it is at least as 
likely as not that any currently 
manifested psychiatric disorder is related 
to the veteran's active service.  The 
claims folder should be made available to 
the examiner for review and the 
examination report should reflect that 
such review was accomplished.  If any 
currently manifested psychiatric disorder 
cannot be medically linked or attributed 
to the veteran's military service on a 
medical scientific basis, and without 
invoking processes relating to speculation 
or judgments based upon mere conjecture, 
the examiner should clearly and 
specifically so specify in the examination 
report.

5.  Thereafter, the RO should readjudicate 
the claims for service connection.  If any 
claim remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




